Citation Nr: 1501605	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  14-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of dental trauma, including especially to an upper left tooth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C. (his son)


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from January 1958 to January 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran and his son testified at a hearing at the RO in November 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

In making this claim, although the Veteran concedes he did not sustain any blunt force trauma to his face or jaw during his service, he believes his teeth nonetheless came under distress with repeated "hard" landings as an air crewman.  From the wording of his pleadings and hearing testimony, he apparently is alleging the type of "Class II(a)" dental trauma contemplated by 38 C.F.R. § 17.161(c), that is, for those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma who then may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.


During his November 2014 hearing, the Veteran admitted not having been treated for any consequent dental problem or issue during his service; he said he simply "didn't trust those doctors" (presumably referring to dentists in service).  But he also testified that his civilian doctor, albeit an orthopedist, since had given him a statement of support indicating the dental problems now being claimed are related to that type of trauma during his service.  He added that, since his service, since about age 27, he has had approximately 10-12 root canals that a Dr. F has linked to the type of activity mentioned during his service.  The Board consequently held the record open an additional 30 days following the hearing (so until December 4, 2014) to allow the Veteran time to obtain a nexus letter from this doctor linking the current dental disability to the type of activity mentioned in service.

Even though it has now been at least two months since that hearing, however, no such supporting opinion has been submitted.  So, as it stands, there is only the Veteran's assertion that this favorable comment was made by this doctor (Dr. F).  This type of supporting statement has not been actually reduced to writing to, in turn, confirm this is this doctor's opinion.  And the Court has held that the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further development of this claim therefor is necessary to obtain any additional evidence that might tend to support the Veteran's allegation of this correlation.

Additionally, there seems to be some confusion about the dates that he sought treatment from the various dentists since his time in service.  Dr. O indicated he was not in practice during the time period on the medical release authorization, 1965 to 1968.  Dr. C indicated he had no records from 1968 to 1972.  Dr. F indicated he only saw the Veteran once in March 2013, though the medical release authorization was from 1972 to 1976.  Dr. H indicated he had started seeing the Veteran in 1994, though he provided no treatment records as the medical release authorization was from 1974 to 1977.

During the November 2014 hearing, the Veteran testified that he had seen Drs. C and F since he was 27 years old (late 1960s).  As there are very limited treatment records in the claims file, the AOJ should attempt to obtain clarification from the Veteran of the dates of treatment from each of the various providers so that all relevant post-service treatment records can be obtained, put in the claims file, and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The Veteran was given 30 days following his November 2014 Travel Board hearing to submit a supporting nexus letter indicating his current dental disorder is due to dental trauma during his time in service.  However, no such supporting letter since has been submitted.  Therefore again ask him to have this supposed supporting opinion reduced to writing and submitted.

2.  Also request that he clarify his dental treatment providers since his service by providing their names, addresses, and dates of treatment.  Request copies of all outstanding treatment records, and associate all records received with the claims file so they, too, may be considered.  This includes issuing a formal finding memorandum if records identified are not obtained or unobtainable and appropriately notifying the Veteran.


3.  Then, after determining whether any other development is required, readjudicate this claim.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


